     Case: 1:14-cv-01437 Document #: 508 Filed: 10/30/20 Page 1 of 2 PageID #:8516




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    GREGORY GREENE, individually and on
    behalf of all others similarly situated,
                                                           Case No. 1:14-cv-01437
                           Plaintiffs,
                                                           Hon. Gary Feinerman
    v.

    MARK KARPELES, an individual

                           Defendant.




                            MOTION FOR CLASS CERTIFICATION

         Plaintiff Gregory Greene, through his undersigned counsel, respectfully moves the Court,

under Fed. R. Civ. P. 23(a) and (b)(3), for an order certifying the following Class: All persons in

the United States who had bitcoins or money stored with Mt. Gox on February 24, 2014.1

         As shown in Plaintiff’s contemporaneously-filed Memorandum in Support of Motion by

Gregory Greene for Class Certification, members of the proposed Class are sufficiently

numerous, face common legal and factual questions, possess claims that are typical of the claims

of Plaintiff Greene, and have been and will be adequately represented by movant and his

counsel. Further, the common legal and factual issues underlying the claims at issue predominate

over any questions affecting only individual members of the Class, and a class action is the


1
         Excluded from the Class are (1) any named or formerly named Defendant, its agents, subsidiaries,
parents, successors, predecessors, and any entity in which it or its parents have a controlling interest and
their current and former employees, officers, and directors, (2) the Judge or Magistrate Judge to whom
this case is assigned and the Judge’s or Magistrate Judge’s immediate family, (3) persons who execute
and file a timely request for exclusion, (4) all persons who have previously had claims similar to those
alleged herein finally adjudicated or who have released their claims against Mark Karpeles, and (5) the
legal representatives, successors, or assigns of any such excluded person.


                                                     1
   Case: 1:14-cv-01437 Document #: 508 Filed: 10/30/20 Page 2 of 2 PageID #:8517




superior method of resolving this controversy. As such, the Class meets all criteria under Fed. R.

Civ. P. 23(a) and (b)(3) and should be certified as a result.

       In support of the instant Motion, Plaintiff hereby incorporates his contemporaneously-

filed Memorandum in Support of Motion by Gregory Greene for Class Certification, along with

all arguments made and authorities cited therein, the Exhibits submitted therewith, and all

subsequent points and arguments made in any further briefing or at oral argument.

                                               Respectfully submitted,

                                               GREGORY GREENE, individually and on behalf
                                               of all others similarly situated,

Dated: October 30, 2020                        /s/ Benjamin S. Thomassen

                                               Jay Edelson
                                               jedelson@edelson.com
                                               Benjamin S. Thomassen
                                               bthomassen@edelson.com
                                               EDELSON PC
                                               350 North LaSalle Street, Suite 1300
                                               Chicago, Illinois 60654
                                               Tel: 312.589.6370
                                               Fax: 312.589.6378

                                               Rafey S. Balabanian
                                               rbalabanian@edelson.com
                                               J. Aaron Lawson
                                               alawson@edelson.com
                                               Edelson PC
                                               123 Townsend Street, Suite 100
                                               San Francisco, California 94107
                                               Tel: 415.212.9300
                                               Fax: 415.373.9495

                                               Counsel for Plaintiff and the Putative Class




                                                  2
